Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's arguments and amendments dated 13 April 2022 have overcome the drawing objections, as well as the 35 USC 112b and 103 rejections set forth in the previous office action.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
(Claim 16) A method of filling a liquid hydrogen tank, comprising the steps of:
transferring a first amount of liquid hydrogen into the tank, from a first source of liquid hydrogen that comprises a hydrogen liquefier, the first amount of liquid hydrogen being provided in order to lower a temperature and a pressure in the tank;
transferring a second amount of liquid hydrogen into the tank from a second source of liquid hydrogen that comprises a liquid hydrogen storage facility, wherein the second amount of liquid hydrogen is transferred into the tank by a difference in pressure between the liquid hydrogen storage facility and the tank; and
in between said steps of transferring a first amount and transferring a second amount, reducing a pressure within the tank by withdrawal of pressurized gas from the tank to a liquid phase of the storage facility in order to at least partially condense said pressurized gas in the storage facility, or 
(Claim 28)  An installation for storage and distribution of liquefied hydrogen comprising:
 a liquid hydrogen storage facility at a specific storage pressure; at least one mobile tank to be filled; a source of gaseous hydrogen; a boil- off gas recovery pipe, a transfer pipe, and a liquefier comprising an inlet connected to the source and an outlet connected to the liquid hydrogen storage facility, wherein:
the storage facility comprises a liquid withdrawal pipe comprising an end connected to the liquid hydrogen storage facility and at least one other end intended to be connected to the mobile tank(s);
the liquefier is configured to produce and to feed the storage facility with hydrogen at a temperature below the bubble point of hydrogen at the storage pressure;
the boil-off gas recovery pipe comprises an end intended to be connected to the tank(s) and an end intended to be connected to the storage facility;
in order to transfer boil-off gas into the storage facility for liquefaction thereof, the transfer pipe has an end connected to the outlet of the liquefier and an end intended to be connected directly to the tank(s);
 and
the installation is configured to fill the at least one tank by transferring a first amount of liquid hydrogen from the liquefier into the tank via the transfer pipe and then a second amount of liquid hydrogen from the storage facility to the tank via the liquid withdrawal pipe,
in combination with the other limitations set forth in the independent claims.

Nagura (US 2017/0051875) is the closest prior art of record.  However, Nagura is silent on these above recited features.  Furthermore, it would not have been obvious to modify Nagura to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Nagura to include the above recited features would improperly change the principle of operation of Nagura.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753          

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753